       Case 2:21-cv-02060-DDC-JPO Document 1 Filed 02/03/21 Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS                             FILED
                       \:\ve\e<\d                         )
                                                          )
                                                                                       FEB O3 2021
                                                                                 TIMOTHY M. O'BRIEN CLERK
                                                          )                      By:   [i/b         Deputy
                                                          )
                                                          )
 (Enter above the full name of the Plaintiff(s)           )
                                                          )
                                                          )   Case Number l_:2.\ -C,\}-   OZC:l,0- D~ -J"fO

                                         plo1c.8  \       )
                                                  )
Street and number                                 )
                                                  )
City                     State            ZipCode )

(Enter above the full name and address of the
Defendant in this action - list the name and
address of any additional defendants on the back
side of this sheet).
                                        CIVIL COMPLAINT

I.      Parties to this civil action:

        (In item A below, place your name in the first blank and place your present address in the
        second blank. Do the same for additional plaintiffs, if any, on the back side of this sheet).

        A.      Name of plaintiff       :S:bex:Y) \-\o£\.oe:)~
                Address      IJ! N 7 Shree+- VtCIQ '5G5
                  ~ ..s                                                                                  /




                                                      1
          Case 2:21-cv-02060-DDC-JPO Document 1 Filed 02/03/21 Page 2 of 6
/

           (In item B below, write the full name of the defendant in the first blank. In the second
           blank, write the official position of the defendant. Use item C for the names and positions
           of any additional defendants).

           B.     Defendant     /6,el}sa.,g
                  employed at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



          C.      Additional Defendants- - - - - - - - - - - - - - - - - - - - -




    II.   Jurisdiction:

          (Complete one or more of the following subparagraphs, A., B.1, B.2., or B.3., whichever is
          applicable.)

          A. (If Applicable) Diversity of citizenship and amount:
                  1.      Plaintiff is a citizen of the State of - - - - - - - - -
                 2.       The first-named defendant above is either
                                 a. a citizen of the State of - - - - - - - - -; or
                                 b. a corporation incorporated under the laws of the State of
                                      _ _ _ _ _ _ _ _ and having its principal place of business
                                      in a State other than the State of which plaintiff is a citizen.


                 3. The second-named defendant above is either
                                 a.      a citizen of the State of - - - - - - - -; or
                                 b.      a corporation incorporated under the laws of the State of
                                _ _ _ _ _ _ and having its principal place of business in a
                                 State other than the State of which plaintiff is a citizen.


                 (If there are more than two defendants, set forth the foregoing information for each
                 additional defendant on a separate page and attach it to this complaint.)
                 Plaintiff states that the matter in controversy exceeds, exclusive of interest and
                 costs, the sum of seventy-five thousand dollars ($75,000.00).


                                                     2
    Case 2:21-cv-02060-DDC-JPO Document 1 Filed 02/03/21 Page 3 of 6
l

            B.     (If applicable) Jurisdiction founded on grounds other than diversity
            (Check any of the following which apply to this case).


            ll1.           This case arises under the following section of the Constitution of
                           the United States or statute of the United States (28 U.S.C. §1331):
                           Constitution, Article_ _, Section_ _;
                           Statute, US Code, Title_ _, Section_ _

            ll2.           This case arises because of violation of the civil or equal rights,
                           privileges, or immunities accorded to citizens of, or persons within
                           the jurisdiction of, the United States (28 U.S.C. §1343).

            il3.           Other grounds (specify and state any statute which gives rise to such
                           grounds):




    III.    Statement of Claim:

    (State here a short and plain statement of the claim showing that plaintiff is entitled to
    relief State what each defendant did that violated the right(s) of the plaintiff, including
    dates and places of such conduct by the defendant(s). Do not set forth legal arguments.
    If you intend to allege more than one claim, number and set forth each claim in a separate
    paragraph. Attach an additional sheet, if necessary, to set forth a short and plain statement
    of the claim[s].)

     1       ~          A~                   oa      -P\asL-       Cloc.qges


                                  )



    IV.    Relief:

    (State briefly exactly what judgement or relief you want from the Court. Do not make
    legal arguments.)


                                             3
    Case 2:21-cv-02060-DDC-JPO Document 1 Filed 02/03/21 Page 4 of 6
I


                                                                         -\-Y'U1]e


     V.
     present time? Yesffi   No  •
             Do you clapn__-t~ongs alleged in your complaint are continuing to occur at the


     VI.    Do y~c~ actual damages for the acts alleged in your complaint?
            Yesl2)'"_._, lNol II

     VII.   Do you claim punitive monetary damages? Y e s ~No I          i



       f
    If you answered yes, state the amounts claimed and the reasons you claim you are entitled
    to cover money damages.                                                        ·

      .l       Ybl\\gn              ~\\uts




                                           4
I         Case 2:21-cv-02060-DDC-JPO Document 1 Filed 02/03/21 Page 5 of 6




           VIII.   Administrative Procedures:

                   A.     Have the claims which you make in this civil action been presented through
                   any type of A~in.ptt
                                     · ative Procedure within any government agency?
                   Yes L_J   No D:2r

                   B.     If you answered yes, give the date your claims were presented,
                   how they were presented, and the result of that procedure:




                   C.      If you answered no, give the reasons, if any, why the claims made in this
                   action have not been_ presented through Adminis~tive Procedures:

                     N'/J       A-lljci~l~}\/e_ J/roc:e6L20.(Q


    IX.   Related Litigation:

          Please mark the statement that pertains to this case:

                          This cause, or a substantially equivalent complaint, was previously filed in
                          this court as case number _ _ _ _ _ _ _ and assigned to the Honorable
                          Judge - - - - - - - - - - - - -

                          Neither this cause, nor a substantially equivalent complaint, previously has
                          been filed in this court, and therefore thi case may be opened as a original
                          proceeding.




                                                        J~nrtllh~6
                                                        Name (Print or Type)

                                                        \21)) N 7 S:ree+ }A00~S
                                                        c:; ~Is
                                                   5
I          Case 2:21-cv-02060-DDC-JPO Document 1 Filed 02/03/21 Page 6 of 6




                                                    City           State      Zip Code

                                                           g 13- JOC( ~<?S2L(
                                                    Telephone Number


                                  DESIGNATION OF PLACE OF TRIAL

    Plaintiff designates { QWichita. i--;j('ansas City. or QTopeka} , Kansas as the

    location for the trial in this matter.   (SelectO~kLI-


                                                    Signature of Plaintiff




                                                    rxa l~
                                                    Signature~

    Dated:  £e.l--3- :)(!) ~(
     (Rev. 10/15)




                                               6
